Judgment unanimously reversed on the law, plea vacated and matter remitted to Oneida County Court for further proceedings on the indictment. Memorandum: Because the statements made by defendant during the plea colloquy are consistent with an agency defense, the court should have advised defendant of a possible agency defense before it accepted defendant’s plea of guilty to criminal sale of a controlled substance. (Appeal from judgment of Oneida County Court, Buckley, J.—criminal sale of controlled substance, third degree.) Present—Doerr, J. P., Denman, Boomer, Pine and Lawton, JJ.